J-S14011-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             : IN THE SUPERIOR COURT OF
                                          :      PENNSYLVANIA
                   Appellee               :
                                          :
             v.                           :
                                          :
SHAHEED HAYNES,                           :
                                          :
                   Appellant              : No. 47 EDA 2014

          Appeal from the Judgment of Sentence November 25, 2013,
                 Court of Common Pleas, Philadelphia County,
              Criminal Division at No. CP-51-CR-0007107-2012

BEFORE: DONOHUE, OLSON and MUSMANNO, JJ.

MEMORANDUM BY DONOHUE, J.:                          FILED MARCH 24, 2015

        Shaheed Haynes (“Haynes”) appeals from the judgment of sentence

entered following his convictions of persons not to possess firearms, firearms

not to be carried without a license, carrying firearms on public streets of

Philadelphia, and resisting arrest.1   On appeal, Haynes challenges only the

trial court’s denial of his motion to suppress. For the following reasons, we

affirm.

        At approximately eleven in the morning on May 28, 2012, Officer

William Yancer of the Philadelphia Police Department was on patrol in a

marked police vehicle with his partner.         Officer Yancer was driving

southbound in the 4500 block of Tackawanna Street when he observed

Haynes and two other males walking northbound.              Haynes and his



1
    18 Pa.C.S.A. §§ 6105, 6106, 6108, 5104.
J-S14011-15


companions were walking in the street as opposed to on the sidewalk.2

Haynes was walking with a bicycle while his two friends were just behind

him. As Haynes drew near the police vehicle, he mounted the bicycle and

began riding it.   Officer Yancer noticed that the pockets of Haynes’ shorts

were weighed down with objects that Officer Haynes believed could be a

firearm. Once Haynes passed the police vehicle, Officer Yancer opened the

driver’s door and looked back at Haynes.      As he did so, Haynes suddenly

sped away. Officer Yancer chased Haynes, calling out for him to stop as he

did so.   After approximately half of a block, Officer Yancer caught up to

Haynes and grabbed him in order to make him stop.          A struggle ensued,

during which time Officer Yancer observed an ammunition magazine hanging

out of Haynes’ pocket. Officer Yancer recovered this magazine from Haynes

and subsequently recovered a firearm from Haynes’ other pocket.            The

firearm was not loaded but the magazine contained ten live rounds of

ammunition.

      Haynes was arrested and charged with the above-listed offenses. He

filed a motion seeking to suppress the gun and the ammunition magazine,

which the trial court denied after a hearing.    Yancer elected to waive his

right to a jury trial. Following a bench trial upon stipulated facts, the trial

court found Haynes guilty of all offenses and sentenced him to a term of five



2
  Tackawanna is a one-way street and on the day in question, cars were
parked on both sides of the road.


                                     -2-
J-S14011-15


to ten years of imprisonment. Haynes filed a timely post-sentence motion,

which the trial court denied. This appeal followed.

      As noted above, Haynes is challenging only the denial of his

suppression motion.

            Our standard of review in addressing a challenge to
            the denial of a suppression motion is limited to
            determining whether the suppression court's factual
            findings are supported by the record and whether
            the legal conclusions drawn from those facts are
            correct.     Because the Commonwealth prevailed
            before the suppression court, we may consider only
            the evidence of the Commonwealth and so much of
            the evidence for the defense as remains
            uncontradicted when read in the context of the
            record as a whole. Where the suppression court's
            factual findings are supported by the record, we are
            bound by these findings and may reverse only if the
            court's legal conclusions are erroneous. The
            suppression court's legal conclusions are not binding
            on an appellate court, whose duty it is to determine
            if the suppression court properly applied the law to
            the facts. Thus, the conclusions of law of the courts
            below are subject to our plenary review. Moreover,
            appellate courts are limited to reviewing only the
            evidence presented at the suppression hearing when
            examining a ruling on a pre-trial motion to suppress.

Commonwealth v. Ranson, 103 A.3d 73, 76 (Pa. Super. 2014).

      Presently,   Haynes    takes   issue   with     Officer   Yancer’s   initial

determination to stop him.      Our law recognizes three levels of police

interaction with civilians. “The first is a mere encounter, which requires no

level of suspicion at all.   The second level is an investigative detention,

which must be supported by reasonable suspicion. Finally, the third level is




                                     -3-
J-S14011-15


an arrest or custodial detention, which must be supported by probable

cause.” Commonwealth v. Walls, 53 A.3d 889, 892-93 (Pa. Super. 2012).

Haynes argues that when Officer Haynes attempted to stop him, he did not

have reasonable suspicion that criminal activity was afoot, and therefore,

had no legitimate basis for a stop. Haynes’ Brief at 9.

            The determination of whether an officer had
            reasonable suspicion that criminality was afoot so as
            to justify an investigatory detention is an objective
            one, which must be considered in light of the totality
            of the circumstances. In assessing the totality of the
            circumstances, a court must give weight to the
            inferences that a police officer may draw through
            training and experience. Also, the totality of the
            circumstances test does not limit our inquiry to an
            examination of only those facts that clearly indicate
            criminal conduct. Rather, even a combination of
            innocent facts, when taken together, may warrant
            further investigation by the police officer.

Commonwealth v. Davis, 102 A.3d 996, 1000 (Pa. Super. 2014) (internal

citations omitted). Furthermore, relevant to this appeal, unprovoked flight

in a high-crime area from persons identifiable as police officers is sufficient

to establish reasonable suspicion to support an investigatory detention.

Commonwealth v. Washington, 51 A.3d 895, 898 (Pa. Super. 2012).

      When initially denying Haynes’ motion, the trial court stated that

Haynes’ unprovoked flight was the basis for its decision. N.T., 5/30/13, at

3.   In its opinion issued pursuant to Pa.R.A.P. 1925(a), the trial court

expanded its rationale for finding that Officer Yancer had reasonable

suspicion to stop Haynes as follows:



                                       -4-
J-S14011-15


            Here, Officer Yancer stated a clear and articulate
            reason for his initial suspicion. He was patrolling in a
            high crime area and noticed an object that was
            consistent with [Haynes] having a firearm in his
            pocket. After [Haynes] passed him, Officer Yancer
            simply opened his door and looked to see if he could
            determine what the object was. At that point, the
            Officer had not stopped [Haynes] or made any
            attempt to pursue him. He was simply stopped in
            the street observing [Haynes] in a public area.
            [Haynes] immediately “fled” on his bicycle, at which
            point Officer Yancer had reasonable suspicion to
            pursue and detain [him].          Officer Yancer then
            detained [Haynes] and found the firearm and
            magazine clip on his person. Our Supreme Court
            has plainly stated that unprovoked flight in a high
            crime area is sufficient to give an officer reasonable
            suspicion for a Terry stop. That is exactly what
            happened here. Officer Yancer was in a high crime
            area and simply stopped and looked at [Haynes] who
            then fled. That is sufficient under Pennsylvania case
            law … .”

Trial Court Opinion, 4/15/14, at 4.

      We can find no error in the trial court’s ruling. The evidence of record

supports the trial court’s findings of fact.   Officer Yancer testified that the

block on which this incident occurred was in a high-crime area that was

especially notorious for shootings. N.T., 5/16/13, at 9. When Officer Yancer

observed Haynes’ weighed-down pockets, he             suspected,   due   to   his

experience as a police officer, that Haynes was in possession of a firearm.

Id. at 8. Haynes was walking in the street; more specifically, in the area

between the cars parked on the street and the police vehicle.          Id. at 7.

When Haynes walked past the police vehicle, he was within two feet of it.




                                      -5-
J-S14011-15


Id. at 14, 16.    Just as Haynes passed the police vehicle, Officer Yancer

opened the door so that he could make a better determination of whether

Haynes could be in possession of a firearm.3 Id. at 6, 10. At that moment,

Haynes fled. Id. at 6. As Officer Yancer chased, he ordered Haynes to stop

but Haynes did not comply.        Id. at 17, 20.     Pursuant to Washington,

Haynes’ unprovoked flight in broad daylight from Officer Yancer, who was

identifiable as a police officer, in a high-crime area was sufficient to establish

reasonable suspicion so as to permit Officer Yancer to lawfully stop and frisk

Haynes. Washington, 51 A.3d at 898. Accordingly, in light of our standard

of review, we will not disturb the trial court’s determination. Ranson, 103
A.3d at 76.

      Haynes does not address this Court’s holding in Washington. Instead,

he points to testimony that he believes establishes that he was acting in a

completely normal manner and argues that there is no basis for a finding

that Officer Yancer had reasonable suspicion based thereon. Haynes’ Brief

at 11-14.     This argument is essentially a challenge to the trial court’s

findings of fact. As stated above, we are bound by the trial court’s findings

of fact if they are supported by the record. Ranson, 103 A.3d at 76. We




3
  Officer Yancer was driving the police vehicle, which was a “wagon” that
“sit[s] higher up.” N.T., 5/16/13, at 16. Officer Yancer testified that because
of the vehicle’s construction, he had to open the door to see Haynes’ shorts
after Haynes passed. Id.


                                      -6-
J-S14011-15


have determined that the trial court’s findings of fact are supported by the

evidence, and so we are bound by them. Haynes’ argument cannot succeed.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/24/2015




                                   -7-